DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Upon further consideration, the finality of the previous action mailed on 05/08/2020 is withdrawn.  Since the amendment After Final action filed on 11/25/2020 was entered in the Advisory Action mailed on 12/08/2020, this Office action responds to the claims filed on 11/25/2020.  

Claims 1-3, 49-51, 54-56, and 77 have been amended.  Claims 4-8, 12-13, 16-17, 22-28, 33-40, 43-44, 63-76, and 78 are cancelled.  Claims 1-3, 9-11, 14-15, 18-21, 29-32, 41-42, 45-62, and 77-84 are pending.  Claims 18-20, 29-32, 41-42, 52 and 54-62 remain withdrawn.  Claims 1-3, 9-11, 14-15, 21, 45-51, 53, and 77-84 are under examination on the merits.


Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(a)(1)
 
Applicants’ amendment to claim 1 by replacing the rejected term “prodrug thereof” with “ester thereof” obviates the rejection.  The rejection is hereby withdrawn.

Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendment to claim 1 by replacing the rejected phrase “a method for treating seizure comprising administering to a subject having a convulsive disorder or suspected to having a convulsive disorder” with “a method for treating seizure comprising administering to a subject having seizure or suspected to having” obviates the rejection.  The rejection is hereby withdrawn.


Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicants’ amendment to claim 1 by further limiting the method of administering the pharmaceutical compounds into an oral administration, an intravenous administration, or an intramuscular administration overcomes the rejection, because the cited Rho reference teaches intraperitoneal (i.p.) administration of the pharmaceutical compounds. The rejection is hereby withdrawn.

Since Applicant’s amendment overcomes all the rejections, search and examination are extended.  The following rejections are necessitated by the amendment filed on 11/25/2020:

Status of claims
Applicant's election of species without traverse of using a single compound β-hydroxybutyric acid 
    PNG
    media_image1.png
    76
    167
    media_image1.png
    Greyscale
in the method of inducing sedation in the reply filed on 06/19/2018 is acknowledged.
Applicants’ most recent amended claim 1 filed on 11/25/2020 is drawn to a method for controlling or preventing seizure, comprising administering to a subject having seizure or suspected of having a therapeutically effective amount of a compound or an ester thereof or a salt thereof, wherein the compound is 3-hydroxybutyric acid or butyric acid, or an ester thereof or a salt thereof; or the compound is
    PNG
    media_image2.png
    107
    170
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    76
    163
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    76
    163
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    76
    167
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    75
    160
    media_image6.png
    Greyscale
,  or an ester thereof or a salt 
    PNG
    media_image7.png
    80
    149
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    73
    167
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    78
    167
    media_image9.png
    Greyscale
, or 
    PNG
    media_image10.png
    76
    168
    media_image10.png
    Greyscale
, wherein said administering by itself is effective for controlling or preventing seizure, wherein said compound, said ester thereof, or said salt thereof is administered in an amount from about 50 mg to about 10,000 mg per kg body weight of said subject, and wherein the administering is an oral administration, an intravenous administration, or an intramuscular administration.
The elected species based on the latest amendment is drawn to a method for controlling or preventing seizure, comprising administering to a subject having seizure or suspected of having a therapeutically effective amount of 3-hydroxybutyric acid 
    PNG
    media_image4.png
    76
    163
    media_image4.png
    Greyscale
or a salt thereof.
The claims are examined with respect to Applicant’s elected species. Since the elected species is found not patentable, the examined scope is further reduced to the elected species only, as being amended.  
The elected species is drawn to a method for controlling or preventing seizure, comprising administering to a subject having seizure or suspected of having a therapeutically effective amount of 3-hydroxybutyric acid 
    PNG
    media_image4.png
    76
    163
    media_image4.png
    Greyscale
or a salt thereof, wherein said administering by itself is effective for controlling or preventing seizure, wherein said compound, said ester thereof, or said salt thereof is administered in an amount from about 50 mg to about 10,000 mg per kg body weight of said subject, and wherein the administering is an oral administration, an intravenous administration, or an intramuscular administration.
The subject matters of non-elected species are hereby withdrawn as non-elected subject matter pursuant to 37 CFR 1.142 (b).  Claim 2, and claims 1, 3, 9-11, 14-15, 45-51, 53, 77, 79-

Claim Objections
  Claim 1 is objected to because of the following informalities:  The compound 3-hydroxybutyric acid is cited twice in claim 1 by its chemical name 3-hydroxybutyric acid, and its chemical structure
    PNG
    media_image4.png
    76
    163
    media_image4.png
    Greyscale
.  The compound of 3-hydroxybutyric acid and 
    PNG
    media_image4.png
    76
    163
    media_image4.png
    Greyscale
 are drawn to the same chemical entity, and therefore duplicated.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 21 depends on claim 1 and further limits said administering of said compound or said ester thereof or said salt thereof demonstrates a lower level of toxicity to said subject when compared to an anesthetic selected from the group consisting of desflurane, 
  Said limitation of claim 21 is a functional limitation.  It defines what the compounds’ toxicity is in comparison with other agents. However, claim 21 does not define which compounds meet the requirement.  Since claim 1 encompasses many compounds, it is not clear which compounds meet the functional limitation of claim 21.  The use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). See MPEP§2173.05(g). One skilled in the art does not fully appreciate the entire scope of the compounds. Metes and bounds of claim 21 are not clear.  Therefore, claim 21 is indefinite.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9-11, 14-15, 21, 45-51, 53, 77, 79-84 are rejected under 35 U.S.C. 103 as being unpatentable over Rho et al. Epilepsia, (2002), v43, p358-361 in view of U.S. Patent No. 6,380,244 (“the 244 patent”), and Turner et al., J. of Amer. Asso. for Lab Animal Sci., 50(5), (2011), p600-613.

Claim 1 is drawn to a method for controlling or preventing seizure, comprising administering to a subject having seizure or suspected of having a therapeutically effective amount of 3-hydroxybutyric acid 
    PNG
    media_image4.png
    76
    163
    media_image4.png
    Greyscale
or a salt thereof, wherein said administering by itself is effective for controlling or preventing seizure, wherein said compound, said ester thereof, or said salt thereof is administered in an amount from about 50 mg to about 10,000 mg per kg body weight of said subject, and wherein the administering is an oral administration, an intravenous administration, or an intramuscular administration.

Determination of the scope and content of the prior art (MPEP §2141.01)
Rho et al. teaches a method of inhibiting anticonvulsant actions in vivo for treating epilepsy or seizure in Frings audiogenic seizure-susceptible mice comprises administering to the subject L-(+)-β-hydroxybutyrate or racemate DL-BHB through intraperitoneal (i.p.) injection with various doses (1-30 mmol/kg), see 1st paragraph, left column at page 359.  In addition, 
    PNG
    media_image11.png
    250
    692
    media_image11.png
    Greyscale
 .   Since molecular weight of 3-hydroxybutyric acid is 104.1 g/mol, the doses of β-hydroxybutyrate (BHB) of 1-30 mmol/kg correspond to 104 mg/kg - 3,123 mg/kg, which read on the dose of about 50 mg to about 10,000 mg per kg body weight of said subject in claim 1.  

The `244 patent teaches the elevated blood levels of ketone bodies have sedative effects which help prevent seizure, col. 1, lns. 19-38.   Nutritional or therapeutic compositions are provided for increasing ketone body levels in the blood of mammals by providing a source of ketone bodies in the form of linear or cyclic oligomers and/or derivatives of 3-hydroxyacids 
    PNG
    media_image12.png
    150
    279
    media_image12.png
    Greyscale
 such as 3-hydroxybutyric acid and 3-hydroxybutyrate.  The compositions can be administered orally, for example, as a nutritional or dietary supplement, or intravenously. Increasing blood ketone levels is useful for seizure control, col. 3, lns. 35-63; and col. 4, lns. 35-40. 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the method of claim 1 and Rho et al. is that the prior art teaches treating seizure by administering to the subject L-(+)-β-hydroxybutyrate or racemate DL-BHB through intraperitoneal (i.p.) injection. The prior art does not teaches treating seizure by 

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, instantly claimed method would have been obvious over Rho et al. because the `244 patent teaches treating or prevent seizure by administering nutritional or therapeutic compositions are provided for increasing ketone body levels in the blood of mammals by providing a source of ketone bodies in the form of linear or cyclic oligomers and/or derivatives of 3-hydroxyacids 
    PNG
    media_image12.png
    150
    279
    media_image12.png
    Greyscale
 such as 3-hydroxybutyric acid and 3-hydroxybutyrate, which is administered orally, or intravenously.  In addition, only limited number of administration routes of a pharmaceutical composition such as i.p. injection, i.v. injection, oral administration, and intramuscular administration.  All the routes of administration are well-known to one ordinary skilled in the art.  By replacing one administrating route with another one is obvious-to-try, when Applicants’ specification fails to demonstrate the criticality of the claimed administration routes by demonstrating unexpected result of oral administration or i.v. injection over i.p. injection taught in the cited prior art Rho et al.  Therefore, claim 1 would have been obvious over Rho and the `244 patent.

In terms of claim 3, Rho et al. teaches the therapeutic compound is L-(+)-β-hydroxybutyrate and racemate DL-BHB, which reads on (S)-3-hydroxybutyric acid.

In terms of claim 9, Rho et al. teaches the therapeutic composition comprising compound L-(+)-β-hydroxybutyrate or racemate DL-BHB is used for i.p. injection formulation.
In terms of claim 10, Rho et al. teaches the therapeutic composition further comprising a pharmaceutically acceptable excipient, which at least can be water used in the formulation for i.p. injection.

In terms of claims 11 and 14, the `244 patent further teaches the 3-hydroxybutyrate composition can be administered orally, or intravenously.

In terms of claim 15, the combined references render the formulation is administered intramuscularly obvious because the routes of administration are well-known to one ordinary skilled in the art.  By replacing one administrating route with another one is obvious-to-try, when Applicants’ specification fails to demonstrate the criticality of the claimed administration routes by demonstrating unexpected result of intramuscularly administration over i.p. injection taught in the cited prior art Rho et al.  

In terms of claim 21, the elected species of 3-hydroxybutyrate composition is considered to meet the toxicity cited in claim 21 because said compound is an elected species, the key invention of the Application.  If the elected species had not met the toxicity limitation, the entire application would have been not patentable.  Therefore, Rho et al. and the `244 patent would render claim 21 obvious.

In terms of claim 45, Rho et al. teaches administering to the subject L-(+)-β-hydroxybutyrate or racemate DL-BHB with various doses (1-30 mmol/kg), corresponding to 104 mg/kg - 3,123 mg/kg, which read on the dose of about 100 mg to about 10,000 mg per kg body weight of said subject in claim 45.  

In terms of claims 46-48, optimization of the frequency of administration is a routine experimentation, and at grasp of one ordinary skilled in the art.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05

In terms of claims 49-51, 53, and 77,  Rho et al. teaches administering to the subject L-(+)-β-hydroxybutyrate or racemate DL-BHB, which renders claims 49-51 drawn to 3-hydroxybutyric acid obvious. 

In terms of claims 79-84, Rho et al. teaches administering to the subject a method of inhibiting anticonvulsant actions in vivo for treating epilepsy or seizure in Frings audiogenic seizure-susceptible mice comprises administering to the subject L-(+)-β-hydroxybutyrate or racemate DL-BHB through intraperitoneal (i.p.) injection with various doses (1-30 mmol/kg), corresponding to 104 mg/kg - 3,123 mg/kg.  In addition, acetoacetate, acetone, and dibenzylamine were also tested for treating seizure. See TABLE 1.  Acetoacetate, acetone, or dibenzylamine is used as the second therapeutic agent.   It is well-known that acetoacetate is an antidepressant.  
Therefore, Rho et al. and The `244 patent would have rendered claims 1, 3, 9-11, 14-15, 45-51, 53, 77, 79-84 obvious.

Conclusions
Claim 1 is objected to.
Claims 1, 3, 9-11, 14-15, 21, 45-51, 53, 77, 79-84 are rejected.
Claims 2, 18-20, 29-32, 41-42, 52 and 54-62 are withdrawn.



	Telephone Inquiry


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731